297 S.W.3d 135 (2009)
Thomas Martin HEITKAMP, Petitioner/Respondent,
v.
DIRECTOR OF REVENUE, Respondent/Appellant.
No. ED 92449.
Missouri Court of Appeals, Eastern District, Division Two.
November 10, 2009.
Frank K. Carlson, Union, MO, for Respondent.
James A. Chenault III, Joseph M. Cox, Jefferson City, MO, for Appellant.
Before SHERRI B. SULLIVAN, P.J, ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
The Director of Revenue (Director) appeals from the trial court's judgment reinstating Thomas Martin Heitkamp's driving privileges after Director revoked them pursuant to Section 577.041 RSMo 2006. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Guhr v. Director of Revenue, 228 S.W.3d 581, 584 (Mo.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).